IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                       SEPTEMBER SESSION, 1998




STATE OF TENNESSEE,         )
                            )    No. 03C01-9708-CR-00358


vs.
      Appellee              )
                            )
                            )
                                                     FILED
                                 ROANE and MORGAN COUNTIES

                            )    Hon. E. Eugene Eblen, Judge
                                                 October 13, 1998
MARK GRIFFIS,               )
                            )    (Community Corrections Revocation)
                                              Cecil Crowson, Jr.
      Appellant             )                        Appellate C ourt Clerk




For the Appellant:               For the Appellee:

Joe Walker                       John Knox Walkup
Walter B. Johnson, II            Attorney General and Reporter
P. O. Box 334
Harriman, TN 37748               Todd R. Kelley
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 425 Fifth Avenue North
                                 2d Floor, Cordell Hull Building
                                 Nashville, TN 37243-0493


                                 Charles E. Hawk
                                 District Attorney General

                                 Dennis Humphrey
                                 Asst. District Attorney General
                                 P. O. Box 703
                                 Kingston, TN 37763




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                       OPINION



       The appellant, Mark Griffis, appeals the judgments of the Criminal Courts of

Roane and Morgan Counties revoking his placement in the local Community

Corrections program. Prior to his revocation, the appellant was serving an eight

year Community Corrections sentence from Roane County and a three year

Community Corrections sentence from Morgan County. The appellant argues, on

appeal, that the conditions, which he does not deny violating, were merely technical

in nature, thus, the trial court’s revocation of his Community Corrections sentences

constituted an abuse of discretion.



       After review, we affirm.



                                       Analysis



       In April 1995, the appellant pled guilty in Roane County to the class B felony

sale of cocaine and received an eight year Community Corrections sentence. In

November 1995, he was convicted of aggravated burglary and theft of property in

Morgan County and received a concurrent three year Community Corrections

sentence.



       In April 1997, a warrant issued charging the appellant with violation of Rules

6, 10, 16, and 21 of his behavioral contract, i.e., the appellant (6) failed to make

scheduled payments on fines, (10) failed to report to his Community Corrections

officer, (16) failed to report changes in his residence, and (21) failed to report an

arrest for aggravated burglary and theft over one thousand dollars to his Community

Corrections officer. Finding the alleged violations supported by the proof, the trial




                                          2
court revoked the appellant’s Community Corrections sentences and ordered that

the balance of his sentences be served in the Department of Correction.1



        The law concerning revocation of a Community Corrections sentence is clear.

The trial court has the discretion to revoke a community corrections sentence upon

a finding that the defendant has violated the conditions of his behavioral contract.

State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). However, before a defendant

may be revoked, the record must contain sufficient evidence to permit the trial court

to make an intelligent and conscientious decision. Id. On appeal, the trial court’s

decision will not be disturbed absent a finding that the trial court abused its

discretion. Harkins, 811 S.W.2d at 82. To find an abuse of discretion, the reviewing

court must conclude that the record contains no substantial evidence to support the

conclusion of the trial court that the defendant violated the terms of the community

corrections program. Id.



        At the revocation hearing, the State presented the testimony of Frank Tucker,

the appellant’s Community Corrections officer, who related the circumstances

surrounding the alleged violations. The appellant offered the testimony of his

fiancee, Deanie Brown, not to refute the occurrence of the violations, but to offer

reasonable explanations for them. Accordingly, the record provides ample proof to

support the trial court’s finding that the violations occurred.



        Moreover, the appellant’s argument that revocation is not proper because the

violations were only technical in nature is clearly without merit. The behavioral

contract setting forth the conditions of his Community Corrections sentences makes



        1
          We note that the trial court’s “Order of Revocation . . .” in Roane County case #10712
reflects that the appellant was resentenced to the Community Corrections program. Obviously, as
evidenced by the transcript of the revocation hearing and the fact that neither party disputes the
appellant’s sentence to the Department of Correction, this is merely a clerical mistake. Such
clerical errors may be remedied by motion in the trial court pursuant to Rule 36 of the Tennessee
Rules o f Crim inal Proce dure. See State v. Pendergrass, 937 S.W .2d 834, 8 37 (Te nn.199 6).



                                                3
no distinction between what the appellant refers to as a “technical” violation versus a

“non-technical” violation. The contract does provide that “Mark Griffis further

understands that failure to comply with any portion of this contract may result in a

warrant being filed for immediate arrest. . . .” (Emphasis added). In plain language,

a violation irrespective of its nature remains a violation.



       Upon review of the record before us, we conclude that the record contains

more than sufficient proof to enable the trial court to make an intelligent and

conscientious decision. As we find no abuse of the trial court’s discretion, the

judgment of the trial court is affirmed.




                                    ____________________________________
                                    DAVID G. HAYES, Judge



CONCUR:



________________________________
JOHN H. PEAY, Judge



________________________________
JOSEPH M. TIPTON, Judge




                                           4